Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 22, 1991 (People v Butler, 175 AD2d 252), affirming a judgment of the Supreme Court, Queens County, rendered August 8, 1989.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Miller and Thompson, JJ., concur.